Civil action tried upon the following issues:
"1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? A. `Yes.'
"2. Did the plaintiff assume the risk of being injured, as alleged in the answer? A. `No.'
"3. What damages, if any, is the plaintiff entitled to recover? A. `$2,500.00.'"
Judgment on the verdict for plaintiff. Defendant appeals.
This case was before us at a former term, 187 N.C. 805. On the first appeal a new trial was granted for error in the charge. The question of nonsuit was presented and passed upon at that time. The plaintiff's evidence being substantially the same as it was on the first hearing, the case was properly submitted to the jury, as the former decision had become the law of the case so far as the question of nonsuit was concerned. Ray v.Veneer Co., ante, 414.
A careful perusal of the record leaves us with the impression that the case has been tried substantially in agreement with the principles of law applicable, and we have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error.
The verdict and judgment will be upheld.
No error.